F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          AUG 26 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    SARAH A. DIXON,

                Plaintiff-Appellant,

    v.                                                   No. 98-5167
                                                    (D.C. No. 97-CV-343-J)
    KENNETH S. APFEL, Commissioner,                       (N.D. Okla.)
    Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before TACHA , McKAY , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Claimant Sarah Dixon appeals the decision of the Commissioner of the

Social Security Administration, made through an Administrative Law Judge

(ALJ), to deny her claim for disability insurance benefits. The ALJ determined at

step four of the sequential evaluation process that claimant retained the residual

functional capacity to perform her past relevant work. On appeal, we review the

record to determine whether the decision of the ALJ is supported by substantial

evidence and to verify that the law was correctly applied. See Kepler v. Chater,

68 F.3d 387, 388 (10th Cir. 1995). Applying this standard, we affirm.

      Claimant, who has a long history of diabetes mellitus, alleged she is

disabled due to pain in her hips, knees, feet, shoulders and hands and persistent

headaches. On appeal, claimant argues that the ALJ failed to enumerate specific

findings to support the three phase evaluation required in step four cases under

Winfrey v. Chater, 92 F.3d 1017, 1023-25 (10th Cir. 1996). We disagree.

      In the first phase of the Winfrey analysis, the ALJ must evaluate a

claimant’s residual functional capacity. After considering claimant’s testimony,

including all of her claimed impairments, the evidence regarding her daily

activities, and the fact that none of claimant’s treating physicians had placed any

functional limitations on her activities, the ALJ concluded that claimant could do

light work limited by only occasional bending and the need to occasionally




                                         -2-
change positions. This analysis fulfilled the ALJ’s duty under step one of

Winfrey.

      Continuing with the Winfrey requirements, the ALJ noted that claimant’s

past relevant work was as an enumerator for a telephone survey company,

described by her as calling people for eight hours each day to verify telephone

information. The record also contains a work report submitted by claimant in

which she more fully described the physical activities involved in her past

relevant work. See Appellant’s App. Vol. II at 103-04. Additionally, the ALJ

specifically cited the testimony of the vocational expert who testified at the

hearing as to the nature of claimant’s past relevant work. See id. at 52-53. This

evidence was sufficient to determine the physical and mental demands of

claimant’s past work and to satisfy the ALJ’s obligation under Winfrey to

enumerate specific findings. 1

      The last Winfrey requirement demands that the ALJ decide whether the

claimant has the ability to meet the job demands of her past relevant work,

determined in phase two, despite the limitations identified during phase one. The

ALJ clearly performed this step by turning again to testimony from a vocational



1
       Claimant’s argument regarding whether she earned enough money as a
telephone enumerator for that job to qualify as past relevant work was not raised
before the district court and will not be considered by this court on appeal. See
Crow v. Shalala , 40 F.3d 323, 324 (10th Cir. 1994).

                                         -3-
expert who testified that, even with her residual functional capacity for light work

limited by bending and position change requirements, claimant could perform her

past relevant work. See Appellant’s App., Vol. II at 52-53. Thus the ALJ

adequately complied with the Winfrey requirements in determining that claimant

could perform her past relevant work.

      Claimant next asserts that the ALJ failed to consider her limited mobility

and pain. There is no evidence in the record, however, of any objective medical

findings establishing that claimant has mobility problems. Indeed, the

consultative examiner’s report included the following:

      No gross joint deformity noted that I can see. She has pain with
      gripping with the right hand. She has none with the left hand. She
      has some right shoulder pain with movement but she pretty much has
      a full range of motion that I can tell. No gross orthopedic deformity
      noted to the feet. There is no redness to any joints. There is
      minimal, if any, swelling or heat to any joints. There is tenderness to
      the right hand and most of the finger, metacarpophalangeal joints,
      shoulder and hip joints. Gross and fine manipulative strength is five
      and she can write her name without difficulty. With respect to gait,
      she has normal speed, ability and safety. Toe walking is a little bit
      of a problem for her. The patient is able to heel walk. She does not
      need a crutch or a cane to walk.


Id. at 205. There is no evidence that any physician ever diagnosed claimant with

anything but mild arthritis, which could possibly contribute to pain and/or

mobility problems, or ordered any arthritis diagnostic tests performed. Claimant

takes only Anacin for her pain. Claimant’s subjective complaints regarding


                                         -4-
limited mobility and pain may be disregarded if unsupported by clinical findings.

See Frey v. Bowen, 816 F.2d 508, 515 (10th Cir. 1987).

      Claimant argues that the ALJ improperly made his own RFC findings

instead of procuring such an opinion from a physician. Initially we note that the

record contains an RFC completed by Dr. Luther Woodcock on March 2, 1994,

and later adopted as written by Dr. Thurma Jo Feigle on August 2, 1994, which

amply supports the ALJ’s finding that claimant can do light work with certain

limitations. Additionally, the RFC is an administrative assessment made on the

basis of all of the evidence in the record, not only the medical evidence, and, as

such, is the well within the province of the ALJ. See Soc. Sec. Rul. 96-8p

(explaining that RFC is an administrative assessment made by “adjudicators at

each level of the administrative review process based on all of the relevant

evidence in the case record, including information about the individual’s

symptoms and any medical source statements”) (quotation omitted).

      The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED.



                                                     Entered for the Court



                                                     Monroe G. McKay
                                                     Circuit Judge

                                         -5-